Per Curiam.

The appeal in this cause was taken from the judgment of the court below before the Code went into effect. Under our former system of practice, an appeal would not lie from a judgment for costs only, unless it related to a franchise or freehold. Peabody v. Thatcher et al., 3 Col. 275.
As this judgment relates neither to a franchise nor freehold, and is for costs only, we are without jurisdiction to hear the cause on appeal.
The appeal will be dismissed.

Appeal dismissed.

Mr. Justice Stone did not sit in this case.